Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 2, 2019

                                     No. 04-19-00805-CV

                          IN THE INTEREST OF S.M.W., a Child,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00263
                     Honorable Charles E. Montemayor, Judge Presiding

                                        ORDER
        The clerk’s record, which was filed in this appeal on November 27, 2019, does not
contain a final order signed by the trial court. Appellant’s notice of appeal states he seeks to
appeal “the order of termination or conservatorship signed on or following November 11, 2017
[sic] by Associate Judge Charles Montemayor or other, or the final order may not have been
signed yet.”

        The appellant’s notice of appeal, therefore, was prematurely filed and will be “effective
and deemed filed on the date of, but after, the event that begins the period for perfecting the
appeal.” TEX. R. APP. P. 27.1(a). Until the trial court signs a final order, however, this court
does not have jurisdiction to consider this appeal. See In re L.E.R., Jr., No. 04-11-00090-CV,
2011 WL 1158408, at *1 (Tex. App.—San Antonio Mar. 30, 2011, no pet.) (mem. op.) (“This
court can only consider an appeal in which a final judgment or appealable order has been signed
by the trial court.”).

       It is therefore ORDERED that appellant show cause in writing within fifteen days of the
date of this order why this appeal should not be dismissed for lack of jurisdiction without
prejudice to appellant pursuing an appeal after the trial court has signed a final order.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2019.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court